IN BANC.
MOTION TO SUPPLEMENT RECORD DENIED.
This was a suit to impeach transfers made by the defendant to his wife the other defendant. In the course of the proceedings, she denied any claim or interest in certain lots involved in the controversy. The case was decided in favor of the defendant, and an appeal was taken by the plaintiff to this court. An application is now on file for leave to file, with the transcript in this case, a quitclaim deed made to this same property by Marie G. Davenport to Mary R. Motschenbacher, which deed bears the date of September 24, 1925, long after the decree was rendered.
We are aware of no theory upon which this can be permitted. An equity case is tried here upon *Page 476 
the evidence submitted in the lower court, and to allow this deed to be filed with the transcript here would be practically allowing new evidence to be submitted in this court. If the cause were still pending in Klamath County, a motion to open up the case and take additional testimony might possibly be allowed, but the deed, and other papers accompanying it, can have no possible relevancy here and the motion is denied.           MOTION DENIED.